UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7003


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GILBERT COLEMAN SHEPHERD, a/k/a Gill,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:09-cr-00022-GMG-DJJ-1)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gilbert Coleman Shepherd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gilbert Coleman Shepherd appeals the district court’s

order denying his motion for early termination of supervised

release pursuant to 18 U.S.C. § 3583(e)(1) (2006).                    We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Shepherd, No. 3:09-cr-00022-GMG-DJJ-1 (N.D.W. Va. Feb.

13, 2013).      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before   this    court   and   argument   would   not   aid   the   decisional

process.


                                                                      AFFIRMED




                                      2